Citation Nr: 1000980	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-13 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for diverticulosis

2.  Entitlement to a compensable rating for irritable bowel 
syndrome.  

2.  Entitlement to a rating in excess of 10 percent for 
agoraphobia.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1989 to June 1993. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  

The RO initially characterized the Veteran's psychiatric 
disability as agoraphobia with irritable bowel syndrome, with 
a 10 percent rating assigned for the psychiatric disability.  
However, it is clear that these two conditions are rated 
under different criteria., based on the psychiatric and 
gastrointestinal impairment  In that regard, the Board has 
recharacterized the issues as styled on the title page.  The 
issue of entitlement to a rating in excess of 10 percent for 
agoraphobia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

Throughout the entire period currently on appeal, the 
Veteran's diverticulosis and irritable bowel syndrome have 
been manifested by subjective complaints of constipation and 
discomfort; frequent episodes of bowel disturbance, 
peritoneal adhesion, or ulcerative colitis have not been 
shown. 





CONCLUSION OF LAW

The criteria for compensable ratings for diverticulosis and 
for irritable bowel syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, Diagnostic Codes 7301, 7319, 7323, 7327 
(2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated July 2006,  
and May 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the Veteran's appeal.

The Veteran contends that the current evaluation assigned for 
his diverticulosis and his irritable bowel syndrome do not 
accurately reflect the severity of these conditions.  In 
general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.

In the present case, the RO granted service connection for 
diverticulosis in February 1994 and assigned a noncompensable 
rating pursuant to Diagnostic Code 7327; service connection 
was also granted for agoraphobia with irritable bowel 
syndrome, assigned a 10 percent evaluation, rated under 
Diagnostic Code 9404.  In May 2006, the Veteran filed a claim 
for an increased rating for these disabilities.  A December 
2006 rating decision denied the Veteran claim for increased 
ratings.  The Veteran submitted a Notice of Disagreement 
(NOD) with that decision in January 2007.  The Board issued a 
Statement of the Case (SOC) in February 2007 and in April 
2007 the Veteran filed a Substantive Appeal (VA Form 9).  

The evidence in this case consists of VA treatment records, 
private treatment records and VA examination reports.  VA 
mental health treatment records from January 2003 indicate 
that the Veteran had explosive diarrhea, abdominal cramping 
and bloating and sometimes constipation.  Private treatment 
records from July 2005 indicate that the Veteran reported 
decreased appetite because of persistent nausea.  No 
vomiting, diarrhea, constipation or change in bowel habits 
was reported.

The Veteran was afforded a VA examination in December 2006.  
The examiner stated that the Veteran was diagnosed with 
colonic diverticulae on a barium enema in service.  The 
Veteran stated that his diverticulae have never perforated 
and that he only has occasional abdominal pain from the 
condition.  Physical examination revealed hypoactive bowel 
sounds throughout.  No tenderness or organomegaly was 
indicated.  

An additional VA examination was performed in October 2007.  
During that examination the Veteran stated that the has 
constipation which becomes symptomatic twice a month where he 
gets lower abdominal cramping pain, described as colicky, and 
that it takes him about 45 minutes to have a bowel movement, 
after which his complaints resolve.  The Veteran did not 
describe episodes of apparent diverticulitis with necessarily 
taking antibiotics.  The examiner stated that the condition 
had not progressed and that there was no active treatment.  
No diarrhea or fistula was indicated and physical examination 
revealed no distension, abdominal masses, tenderness, free 
fluid, femoral nodes or femoral bruits.  

According to Diagnostic Code 7327, diverticulosis is rated as 
irritable colon syndrome, peritoneal adhesions, or ulcerative 
colitis, depending on the predominant disability picture.  
38 C.F.R. § 4.114.  

For the reasons discussed below, the Board finds that the 
evidence of record demonstrates that the disability rating of 
10 percent is not warranted for the Veteran's service-
connected diverticulosis.

In considering whether a compensable rating is warranted 
based on symptoms of irritable colon syndrome, the Board 
finds that frequent episodes of bowel disturbance with 
abdominal distress have not been shown.  The Board 
acknowledges that the Veteran has bi-monthly episodes of 
constipation accompanied by cramping and colicky abdominal 
pain.  However, even assuming that the Veteran experiences 
constipation, the evidence suggests that he does not have 
frequent episodes of bowel disturbance accompanied with 
abdominal distress, as is required for a compensable rating 
under Diagnostic Code 7319.  Rather, the Veteran symptoms are 
more accurately described as mild disturbances of bowel 
function with occasional episodes of abdominal distress, 
warranting a noncompensable rating.

Next, the evidence does not demonstrate that a 10 percent 
rating is warranted for symptomatology associated with 
peritoneal adhesions.  In this regard, while the Veteran has 
reported constipation and abdominal discomfort, the evidence 
of record is absent for complaints of or medical findings 
related to adhesions of the peritoneum, a necessary 
requirement for a compensable disability rating under 
Diagnostic Code 7301.

Similarly, in considering whether a compensable rating is 
warranted for symptoms of ulcerative colitis, infrequent 
exacerbations of colitis has not been shown as is necessary 
to warrant a 10 percent rating under Diagnostic Code 7323.  
As the evidence of absent for any complaint of or medical 
finding related to colitis, a compensable rating is not 
warranted under this provision.

In addition, the Board notes that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  That provision provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, a veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as demonstrated by evidence showing that 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  According to 
38 C.F.R. § 4.1, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that his service-
connected conditions have resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  The 
disability has not required frequent periods of 
hospitalization and there is no evidence of any marked 
interference with employment.  As the Veteran's impairment is 
adequately contemplated by the rating criteria referral for 
consideration of an extraschedular ratings is not warranted.

As there is a preponderance of evidence against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Entitlement to compensable disability ratings for 
diverticulosis and irritable bowel syndrome is denied. 



REMAND

The Veteran has also claimed entitlement to a rating in 
excess of 10 percent for service-connected agoraphobia.  As 
noted above, the Veteran's disability was previously rated as 
agoraphobia with irritable bowel syndrome.  However, the 
disability is now characterized solely as agoraphobia, as the 
irritable bowel syndrome is separately rated.  The Board 
finds that additional development is necessary with respect 
to the claim.  Accordingly, further appellate consideration 
will be deferred and this matter is remanded to the RO/AMC 
for further action as described below.  

The Veteran essentially contends that the current evaluation 
for his agoraphobia does not accurately reflect the severity 
of that disability.  Through a December 2009 statement from 
the representative, the Veteran has stated that the current 
evaluation for his agoraphobia does not accurately reflect 
the severity of that disability.  Specifically, the Veteran's 
representative stated that the Veteran had to transfer to a 
job with less pay and fewer responsibilities and that this 
was not factored into the Veteran's prior examination in 
October 2007, more than two years ago.  

The United State Court of Appeals for Veterans Claims (the 
Court) has held that where a veteran claims that a disability 
is worse than when previously rated, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  Because the 
Veteran claims that his agoraphobia has worsened, and because 
there appears to be some support for the Veteran's 
contentions, the Board finds that a new examination is 
necessary to reach a decision on this claim.  

For the reasons stated above, and in order to give the 
Veteran every consideration with respect to the present 
appeal, further development of the case is necessary.  This 
case is being returned to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., and the Veteran will be 
notified when further action on his part is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and inquire whether he has undergone any 
treatment for his agoraphobia since 
October 2007.  If the Veteran indicates 
that he has received any treatment or 
evaluation, the RO/AMC should obtain and 
associate those records with the claims 
file.

2.  The Veteran should be afforded an 
examination to determine the severity of 
his service-connected agoraphobia.  Any 
and all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and examination, the 
examiner is requested to report complaints 
and clinical findings pertaining to the 
Veteran's agoraphobia in detail, including 
any impact that the Veteran's agoraphobia 
has had on his employment and activities 
of daily life.  A clear rationale for all 
opinions would be helpful and a discussion 
of the facts and psychological principles 
involved would be of considerable 
assistance to the Board.  The claims file 
should be made available to the examiner 
for review.

3.  When the requested development has 
been completed the case should again be 
reviewed by the RO, to include 
consideration of any additional evidence 
submitted.  If the benefits sought are not 
granted the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


